Citation Nr: 0428271	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected hallux valgus of the left foot 
with residuals of first metatarsal fracture.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from April 1979 to April 
1999. 

In May 1999, the RO received the veteran's claims of 
entitlement to service connection for a low back disorder, a 
left foot disorder, a left elbow disorder, and a right ankle 
disorder.  It appears from the record that the initial 
adjudication of the veteran's claims was delayed due to an 
incomplete claim form that did not specify the disabilities 
for which the veteran was seeking service connection.  In a 
January 2002 rating decision, the RO denied the low back 
claim, the left elbow claim, and the right ankle claim; and 
it granted service connection for a left foot disorder, 
assigning a noncompensable disability rating.  The veteran 
disagreed with the January 2002 rating decision and initiated 
this appeal.  The appeal was perfected as to the low back 
claim and the left foot claim with the timely submission of 
the veteran's substantive appeal in January 2003.  

The issues of entitlement to service connection for a low 
back disorder and entitlement to an increased disability 
rating for hallux valgus of the left foot with residuals of a 
first metatarsal fracture will be addressed in the remand 
portion of this decision.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Issues not on appeal

As will be discussed in greater detail in the body of the 
Board's decision below, although the veteran initiated 
appeals with respect to the issues of entitlement to service 
connection for a left elbow disorder and a right ankle 
disorder, those appeals were not perfected.

In the January 2002 rating decision, the RO denied the 
veteran's claims of entitlement to hearing loss, a nose 
injury and shin splints.  The RO also granted service 
connection for a facial skin disorder, tinnitus and a wrist 
disorder, assigning 10 percent disability ratings to each.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board additionally observes that in the January 2002 
rating decision the RO also denied the veteran's claim of 
entitlement to service connection for a left knee disorder.  
The veteran duly appealed that denial.  However, in a 
November 2002 rating decision, the RO granted service 
connection for a left knee disorder and assigned a 10 percent 
disability rating, which terminated the appeal as to that 
issue.

The veteran's representative asserted in the May 2004 
informal hearing that the issue of entitlement to an 
increased rating for a left knee disorder was now on appeal.  
However, it does not appear that the veteran  ever filed a 
notice of disagreement as to the disability rating assigned.  
Where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of a claim concerning the level of 
compensation assigned for the disability.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The Board observes in passing that the May 2004 informal 
hearing, which did note the issue, came more than a year 
after the November 2002 rating decision and is therefore not 
considered a timely notice of disagreement.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2003).  Because a 
timely notice of disagreement was not received, the issue of 
the veteran's entitlement to an increased disability rating 
for the service-connected left knee disability is not on 
appeal, and it will not be further addressed by the Board.  

Issues not adjudicated

In a March 2002 VA Form 21-4138 and in a letter received in 
May 2002, the veteran asserted entitlement to service 
connection for a right foot disorder.  In January 2003, the 
veteran asserted entitlement to service connection for a left 
hip disorder.  It does not appear that these claims have been 
adjudicated by the RO, and the Board is accordingly without 
jurisdiction to consider them.  Those issues are accordingly 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran failed to submit a timely substantive appeal of 
the RO's January 2002 denial of his claims of entitlement to 
service connection for a left elbow disorder and a right 
ankle disorder.  


CONCLUSION OF LAW

The appeals of the RO's January 2002 denial of entitlement to 
service connection for a left elbow disorder and a right 
ankle disorder are dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

The veteran is seeking entitlement to service connection for 
a left elbow disorder and a right ankle disorder.  As these 
issues involve a similar procedural history as well as 
application of the same law and regulations, the Board will 
address them in a common discussion below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the issues here on appeal.  As explained below, 
these two issues are being dismissed due to the appellant's 
failure to file a valid and timely substantive appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).  Therefore, based on the Court's decision in 
Manning, the Board concludes that the veteran's claims are 
not subject to the provisions of the VCAA.  

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) 
(2003); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(where a claimant did not perfect an appeal by timely filing 
a substantive appeal, the RO rating decision became final).  
By regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2003).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also Roy, 5 
Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2003).

Analysis

Notice of the rating decision denying the claims of 
entitlement to service connection for a left elbow disorder 
and a right ankle disorder was sent to the veteran on January 
31, 2002.  The RO received the veteran's notice of 
disagreement in March 2002.  In response, a statement of the 
case (SOC) was issued on November 18, 2002.  The veteran then 
had the later of one year after the January 31, 2002 rating 
decision (January 31, 2003) or 60 days after the November 18, 
2002 SOC (January 17, 2003) to submit a substantive appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The record does 
not reflect that the veteran or his representative filed a 
substantive appeal with regard to these issues prior to 
January 31, 2003.  

A review of the record discloses that a VA Form 21-4138 
[Statement in Support of Claim] was submitted by the veteran 
in January 2003 and was accepted by the RO as a valid and 
timely substantive appeal with respect to various other 
issues denied in the January 2002 rating decision.  However, 
that document did not mention either the right ankle or left 
elbow issue.  VA regulations provide that "If the Statement 
of the Case and any prior supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed."  
See 38 C.F.R. § 20.202 (2003).  In the January 2003 VA Form 
21-4138, the veteran specifically identified the issues being 
appealed, stating, "I disagree with the rating that was made 
for my lower back disability, as well as the secondary 
conditions it affects, namely left hip, left foot."  There 
was no mention of the left elbow or right ankle.  Thus, the 
January 2003 document cannot be considered to be a valid 
substantive appeal with respect to those two issues.  

The Board has carefully reviewed the record in order to 
determine whether some other communication from the veteran 
can be considered to be a valid and timely substantive 
appeal.  None has been identified, and the veteran and his 
representative have pointed to none.  The May 2004 informal 
hearing presentation of the veteran's accredited 
representative did specifically mention the right ankle and 
left elbow issues.  However, that document was received after 
the January 31, 2003 expiration of the time limit for 
perfecting an appeal.  It is therefore not a timely 
substantive appeal.

Because the veteran did not submit a valid or timely 
substantive appeal with respect to the right ankle and left 
elbow issues, the Board finds it has no jurisdiction over the 
appeal as to those issues.  The appeal must, therefore, be 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108; see also Rowell, 4 
Vet. App. at 17 [observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran was informed of the necessity of 
filing a substantive appeal as to these issues if he wished 
to pursue his appeal.  A November 2002 letter attached to the 
SOC made this requirement amply clear.  Further, the veteran 
has been given notice that his appeal may be dismissed on the 
basis of failure to submit a valid and timely substantive 
appeal.  The Board sent the veteran a detailed letter, with a 
copy to his accredited representative, in August 2004.  There 
is no indication that the veteran did not receive these 
documents, and he has presented no response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of VA.  Specifically, 38 C.F.R. § 
3.109(b) requires that where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  In this case, the veteran did not request any 
extension of time for filing a substantive appeal, and he has 
not demonstrated good cause for not filing of a substantive 
appeal as to these issues.

The Board finds that in the absence of a valid and timely 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The issues of entitlement to service connection 
for a left elbow disorder and a right ankle disorder are 
therefore dismissed.



ORDER

A timely substantive appeal not having been filed, the issue 
of entitlement to service connection for a left elbow 
disorder is dismissed.

A timely substantive appeal not having been filed, the issue 
of entitlement to service connection for a right ankle 
disorder is dismissed.


REMAND


3.  Entitlement to service connection for a low back 
disorder.

Pertinent facts

In August 2003 the RO requested an examination and opinion as 
to the nature and etiology of any current low back disorder.  
The RO requested that the examiner review all of the evidence 
in the claims file prior to the examination and provide an 
opinion as to whether or not the veteran has a congenital 
back condition.  If so, the examiner was asked to state the 
likelihood that his back condition was aggravated beyond 
normal the progress of the disease during military service.  
If the disorder was not found to be congenital, the examiner 
was asked to provide an opinion as to the likelihood that any 
current low back condition resulted from a disease or injury 
in service.  

The veteran underwent a VA examination in August 2003.  The 
examiner indicated that he reviewed the claims file, which 
showed a history of a sprain and strain type injury to the 
back around 1982.  A recent EMG was normal.  X-rays show a 
spondylolisthesis, grade 1 with some degenerative disc 
disease.  The diagnosis was lumbosacral strain with 
spondylolisthesis and degenerative disc disease.  The 
examiner noted that there is documentation of a sprain and 
strain type injury to the back in the records.  He also found 
that the veteran's spondylolisthesis and degenerative disc 
disease were not aggravated or made worse by his service 
event beyond normal progression of the disease.  

Analysis

In the May 2004 informal hearing presentation, the veteran's 
representative asserted that the August 2003 spine 
examination was inadequate because the examiner gave a nexus 
opinion as to whether the veteran's low back disorder had 
been aggravated by service without first determining the 
underlying question of whether the veteran had a congenital 
or pre-existing low back disability, and because the examiner 
did not provide an opinion as to whether the current low back 
disorder was otherwise related to service.  

There appears to be some merit to these contentions.  While 
the examiner noted that the veteran has spondylolisthesis 
with degenerative disc disease at the lumbosacral junction, 
and noted a hyperextension injury in service, he did not 
explicitly state whether or not the spondylolisthesis with 
degenerative disc disease was congenital in origin.  Evidence 
of a pre-existing condition is a prerequisite to determining 
whether there has been aggravation of the condition as a 
result of service.  Moreover, the examiner did not state an 
opinion as to whether the veteran's current low back 
disorder, if not congenital, is related to the strain injury 
noted in service.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
Because there is evidence of a current disability and 
evidence of an injury in service, a nexus opinion is 
necessary to decide the issue.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected hallux valgus of the left foot 
with residuals of  first metatarsal fracture.

Pertinent facts

In the August 2003 VA examination, the examiner noted that 
the veteran has had a workers' compensation injury to the 
left foot and has been found to have gout in the left great 
toe, for which he is currently being treated.  

In a May 2002 letter, the veteran stated that "I am 
currently under the care of a doctor for treatment of pain 
and am receiving follow up testing for restricted movement 
within the left and right feet . . . this is a newly acquired 
medical problem that has become persistent within the last 6 
months."  

Analysis

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  As part of such assistance, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Here, the veteran has indicated to a VA physician as well as 
to the RO that he is currently being treated for his left 
foot and that he has suffered an intercurrent injury to his 
left foot.  Records documenting the intercurrent left foot 
injury and/or ongoing treatment of the veteran's left foot 
symptoms are not of record, and it does not appear that 
efforts have been made to obtain them.  

The Board additionally observes that there may be a problem 
in evaluating the veteran's service-connected left foot 
disability, if indeed both service-connected and non service-
connected disabilities coexist.   Depending on the state of 
the record, additional examination of the veteran may be 
required.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran.  The 
veteran should be instructed that he 
should identify all health care providers 
who have treated him for left foot 
complaints, including examination and 
treatment rendered pursuant to any 
workers compensation claim.  VBA should 
then make efforts to obtain any records 
identified.

2.  VBA should schedule the veteran for 
an examination to determine the nature 
and etiology of any current low back 
disorder.  
?	The examiner should review the claim 
file in conjunction with the 
examination.  
?	All supportable diagnoses for the 
low back should be noted by the 
examiner.  
?	For each diagnosis rendered, the 
examiner should state an opinion as 
to whether the disorder is 
considered a congenital condition.  
o	If the condition is considered 
congenital, the examiner should 
state an opinion as to whether 
it is at least as likely as not 
that the level of disability 
increased during military 
service; and if so, whether 
such increase was due to the 
natural progress of the 
congenital condition.  
o	If the condition is not 
considered congenital, the 
examiner should state an 
opinion as to whether it is at 
least as likely as not that 
such condition is attributable 
to the veteran's military 
service.

If, based on the state of the record at 
that time, VBA determines that additional 
examination of the veteran's left foot is 
necessary, this should be accomplished at 
the same examination.  In particular, if 
necessary the examiner should distinguish 
between symptomatology associated with 
the service-connected hallux valgus and 
first metatarsal fracture and non 
service-connected injury residuals and 
gout. 

A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If either claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and afford the veteran and his 
representative appropriate opportunity to 
present evidence and argument in 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

